DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 12/3/2020 Claims 1 14 are amended. Claims 2-5, 8-13, 15, 18-20 are original. Claims 6, 7, 16, 17 are canceled. Claims 21-24 are new.

Allowable Subject Matter
The indicated allowability of claims 6, 7, 16, 17 are withdrawn in view of the newly discovered reference(s) to U.S. Patent Application 2019/0354769, Lehn et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-5, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2019/0354769, Lehn et al. (hereinafter Lehn).

2. 	Regarding Claim 1, Lehn discloses A video camera system (abstract, using at least two video cameras in a parking facility) comprising:
 	one or more video cameras (Fig. 3: 203 camera(s));
 	a video recorder in communication with each of the one or more video cameras (abstract, recording particular video images of the overlap area with the aid of the video cameras) ;
 	a video analytics module (Fig 3: processor 209), the video analytics module being a computer program product embodied on a computer readable medium ([0172], [0172] Processing unit 207 includes a processor 209 for analyzing the recorded video images external to the video camera in order to detect an elevated object in the recorded video images), the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
 	obtaining video parameters of a plurality of video frames received at the video recorder, the plurality of video frames being transmitted from the one or more video cameras to the video recorder ([0006], recording particular video images of the overlap area with the aid of the video cameras. [0007], analyzing the recorded video images in order to detect an elevated object in the recorded video images);
 	determining an abnormality within the video parameters ([0052], a malfunctioning video camera may be efficiently detected); 
 	identifying a malfunctioning video camera of the one or more video cameras that produced the abnormality within the video parameters, and activating or adjusting a video camera of the one or more video cameras to capture video frames of an area previously being captured by the malfunctioning video camera (0154], only video cameras are selected whose particular instantaneous operating mode corresponds to an activated operating mode).

3. 	Regarding Claim 2, Lehn discloses The video camera system of claim 1, wherein the computer readable medium is located within the video recorder (examiner notes that video camera 203 comprises of a recording mechanism which includes a computer readable medium, see Fig. 3 [0011]).

4. 	Regarding Claim 3, Lehn discloses The video camera system of claim 1, further comprising:
 	an external device in communication with the video recorder, wherein the computer readable medium is located within the external device ([0011], computer program is provided that includes program code for carrying out the method for detecting an elevated object situated within a parking facility, when the computer program is executed on a computer, in particular on a processor of a video camera and on a processor of a processing unit).

5. 	Regarding Claim 4, Lehn discloses The video camera system of claim 1, further comprising:
 	a cloud computing network in communication with the video recorder, wherein the computer readable medium is located within the cloud computing network ([0030], the processing unit is part of a cloud infrastructure. [0079], the video cameras and the processing unit are in communication connection with one another with the aid of a communications network). 

6. 	Regarding claim 5, Lehn discloses The video camera system of claim 1, wherein the operations further comprise:
 	deactivating the malfunctioning video camera ([0057], it is provided that when an error is identified in the result of the analysis by at least one of the video cameras, with the aid of the processing unit and based on the check, the at least one of the video cameras is switched off. the at least one of the video cameras is no longer used for carrying out an analysis for detecting an elevated object)

7. 	Regarding claim 9, Lehn discloses The video camera system of claim 1, wherein the video parameters include a video frame lost ratio, wherein the abnormality is the video frame lost ratio being greater than a selected value ([0040], When all rectified video images of the overlap area show no differences, i.e., are the same or identical, or have differences that do not exceed a predetermined tolerance value, it may be assumed that no elevated object is situated on the particular visual axis between the overlap area and the video cameras. However, if an elevated object is situated on a visual axis between the overlap area and one of the video cameras, this one video camera does not have the same view as the other video cameras. The rectified video image in question will thus differ from the rectified video image of the other video cameras by an amount that is greater than the predetermined tolerance value).

8. 	Regarding claim 11, Lehn discloses The video camera system of claim 1, wherein the video frames are organized into video packets ([0080]-[0081], The wired and wireless networks inherently include video packets)

9. 	Claim 14 is the Method claim, rejected with respect to the same rejection of the system Claim 1. 

10. 	Claim 15 is the Method claim, rejected with respect to the same rejection of the system Claim 5. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	Claim(s) 8, 10, 12 13 18, 19, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0354769, Lehn et al. (hereinafter Lehn).

12. 	Regarding claim 8, Lehn discloses The video camera system of claim 1, wherein the operations further comprise:
 	Lehn may not explicitly disclose activating an alarm in response to the malfunctioning video camera.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a malfunctioned camera must be notified to the server (Lehn, [0201]) to yield predictable results.

13. 	Regarding claim 10, Lehn discloses The video camera system of claim 1, 
 	Lehn may not explicitly disclose wherein the video parameters include a video frame rate, wherein the abnormality is the video frame rate being outside a selected range.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pieces of image information or the video images have a maximum difference that is within a predetermined tolerance value. Only differences that are greater than the predetermined tolerance value result in a detection of an object as taught in paragraph 42 of Lehn to yield predictable results.


14. 	Regarding claim 12, Lehn discloses The video camera system of claim 11, 
 	Lehn may not explicitly disclose wherein the video parameters include a video packet lost ratio, wherein the abnormality is the video packet lost ratio being greater than a selected value.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pieces of image information or the video images have a maximum difference that is within a predetermined tolerance value. Only differences that are greater than the predetermined tolerance value result in a detection of an object as taught in paragraph 42 of Lehn to yield predictable results.

15. 	Regarding claim 13, Lehn discloses The video camera system of claim 11, 
 	Lehn may not explicitly disclose wherein the video parameters include a video packet rate, wherein the abnormality is the video packet rate being outside a selected range.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pieces of image information or the video images have a maximum difference that is within a predetermined tolerance value. Only differences that are greater than the predetermined tolerance value result in a detection of an object as taught in paragraph 42 of Lehn to yield predictable results.


16. 	Claim 18 is the Method claim, rejected with respect to the same rejection of the system Claim 8. 

17. 	Claim 19 is the Method claim, rejected with respect to the same rejection of the system Claim 12. 

18. 	Claim 20 is the Method claim, rejected with respect to the same rejection of the system Claim 13. 

19. 	Claim 21 is the system claim, rejected with respect to the same rejections in Claim 1, 9, 10, 12, and 13.

  20. 	Claim 22 is the system claim, rejected with respect to the same rejections in Claim 2
 21. 	Claim 23 is the system claim, rejected with respect to the same rejections in Claim 3
 22. 	Claim 24 is the system claim, rejected with respect to the same rejections in Claim 4


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/MICHAEL LEE/Primary Examiner, Art Unit 2422